Citation Nr: 9928063	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1993 to 
September 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO), which, inter alia, denied service connection for pes 
planus.  (During the pendency of this appeal, the appellant 
relocated to Nevada; thus, the Reno RO issued a Statement of 
the Case.  Since then, he has moved to an area served by the 
Seattle RO.)  


REMAND

In his May 1997 substantive appeal, the appellant requested a 
hearing before a traveling Member of the Board.  To clarify 
whether he continued to desire such a hearing, the Board by 
letter in August 1999 asked him if he wished to attend a 
hearing before a Member of the Board in Washington, D.C., at 
the RO, or whether he did not want a hearing.  The Board 
noted that if he did not respond within 30 days, it would 
assume that he still wanted a hearing before a traveling 
Member of the Board at the RO.  The 30-day period has expired 
and the appellant has not responded.  

Thus, the claim must be REMANDED for the following 
development:

In accordance with the usual procedure, 
the RO should schedule the appellant for 
a personal hearing before a traveling 
Member of the Board.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999).  Such notice 
thereof should be furnished the appellant 
no less than 30 days prior to the date of 
the scheduled hearing.  38 C.F.R. § 19.76 
(1998).

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












